Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because ‘computer readable medium’ without explicitly excluding transitory media. 
It is advised that ‘computer readable medium’ be further qualified ‘non-transitory’
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu US20150310727 in view of Fulton US20140120950.
Regarding Claim 1, Beaulieu discloses a system comprising: a user device (actuator device 110 of fig. 1 and ¶13) comprising: an interface (actuator 112 of fig.1 and ¶12) adapted to receive a command from a user to trigger an alarm; a location determination unit(inherent in the location information incorporated in signal 150 of fig. 1 and ¶13) adapted to determine a location of the user device; and a transmitter (actuator node 116 of fig. 1 and ¶13) adapted to transmit the location and the alarm signal to one or more devices(node 140 of fig. 1 and ¶13); and the one or more devices comprising:
an embedded device (inherent in the mechanism that receives signal 150 from actuator 110 in fig.1 and ¶13) adapted to receive the location and the alarm signal from the user device; and a transmitter (inherent in the forwarding of signal 150 to responsive entity 152 of fig.1 and ¶13) adapted to transmit the location and the alarm signal to a control panel for notifying a facility regarding the alarm.
Beaulieu fails to disclose a converter unit adapted to convert the command to an alarm signal.
Fulton discloses a converter unit (processor 16 of fig.1 and ¶36) adapted to convert the command to an alarm signal.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Fulton into Beaulieu to effect translation for one signal to another for enhanced system effectiveness.
Regarding Claim 7, Beaulieu discloses in fig. 1 and ¶10 wherein the location determination unit is adapted to determine the location of the user device using a global 
Regarding Claim 10, Beaulieu discloses in fig. 1 and ¶10 wherein the user device transmits the location and the alarm signal to the one or more devices through a first wireless communication channel.
Regarding Claim 17, it is analogous to claim 1, thus it is similarly rejected.
Regarding Claim 19, it is analogous to claim 7, thus it is similarly rejected.
Regarding Claim 20, it is analogous to claim 1, thus it is similarly rejected.


Claim 2, 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu and Fulton as applied to claims 1, 17 above, and further in view of Felt US20130057696
Regarding Claim 2, Beaulieu and Fulton fail to disclose wherein the interface receives the command from the user through an application stored in the user device on detecting a fire incident or smoke incident.
However Felt discloses in fig. 1 and ¶29 wherein the interface receives the command from the user through an application stored in the user device on detecting a fire incident or smoke incident.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Felt into Beaulieu and Fulton to effect translation for one signal to another for enhanced system effectiveness.
Claim 6, Beaulieu and Fulton fail to disclose wherein the user provides the command through the interface to trigger a fire alarm or a smoke alarm.
However Felt discloses in fig. 1 and ¶29 wherein the user provides the command through the interface to trigger a fire alarm or a smoke alarm.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Felt into Beaulieu and Fulton to effect translation for one signal to another for enhanced system effectiveness.
Regarding Claim 18, it is analogous to claim 6, thus it is similarly rejected.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu and Fulton as applied to claim1 above, and further in view of Fuente US2020021962. 
Regarding Claim 8, Beaulieu and Fulton fail to disclose wherein the location determination unit is adapted to determine the location of the user device using one or more beacons deployed near the user device.
However Fuente discloses in fig. 1 and ¶122 wherein the location determination unit is adapted to determine the location of the user device using one or more beacons deployed near the user device.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Fuente into Beaulieu and Fulton to effect location determination for enhanced system robustness and versatility.
Claim 9, Fuente discloses in fig.1 and ¶122 wherein the location detection unit is adapted to determine the location of the user device based on an angle of arrival of a signal from the one or more beacons.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu and Fulton as applied to claim1 above, and further in view of Jang US20110140882. 
Regarding Claim 11, Beaulieu and Fulton fail to disclose wherein the one or more devices transmit the location and the alarm signal to the control panel through a second wireless communication channel or a wired communication channel.
However Jang discloses in fig.1 and ¶s29, 30, 35, 38 wherein the one or more devices transmit the location and the alarm signal to the control panel through a second wireless communication channel or a wired communication channel.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Jang into Beaulieu and Fulton to effect communication for enhanced system robustness and versatility.
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu and Fulton as applied to claim1 above, and further in view of Watts US20140062693.
Regarding Claim 14, Beaulieu and Fulton fail to disclose wherein the one or more devices are fire devices or smoke devices deployed in a premises.
However Watts discloses in fig. 3 and ¶16 wherein the one or more devices are fire devices or smoke devices deployed in a premises.

Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Jang into Beaulieu and Fulton to effect communication for enhanced system robustness and versatility.
Regarding Claim 15, Beaulieu and Fulton fail to disclose wherein the control panel notifies the facility regarding the alarm for taking an action to handle a fire incident or a smoke incident.
However Watts discloses in fig. 1 and ¶46 wherein the control panel notifies the facility regarding the alarm for taking an action to handle a fire incident or a smoke incident.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Watts into Beaulieu and Fulton to effect a sturdy communication infrastructure for enhanced system robustness and versatility.

Allowable Subject Matter
Claims 3-5, 12, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohad EP3291194 (fig.1 and ¶s37-45)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685